Title: From George Washington to William Heath, 14 October 1780
From: Washington, George
To: Heath, William


                  
                     
                     Dr Sir
                     Head Qrs near Passaick Falls Oct. 14th 1780
                  
                  In my Letter of the 26th Ulto, by which I requested You to rejoin
                     the army, I desired that You would come Yourself to Head Quarters. I am now to
                     request that You will proceed to West point and take upon you the command of
                     that Post and its Dependencies. Major General Greene, who is at present there,
                     will either communicate to You himself or leave with General McDougal to be
                     transferred, the Instructions he received respecting the Post, to which you
                     will be pleased to attend. If this should not find You at West point, it is my
                     wish that You should arrive there, as soon as circumstances will possibly
                     admit; and I hope there will be nothing to delay it. I am Dr Sir With great
                     regard & esteem Yr Most Obedt St
                  
                     Go: Washington
                  
               